      Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2440 Page 1 of 6



     ROBERT S. BREWER, JR.
 1
     United States Attorney
 2   Mark W. Pletcher (Colorado Bar: 034615)
     Assistant United States Attorney
 3
     880 Front Street, Room 6293
 4   San Diego, CA 92101
 5   (619) 546-9714
     mark.pletcher@usdoj.gov
 6
     Attorneys for the UNITED STATES OF AMERICA
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                Case No. 12-CR-4352-JLS
11
12                                             OPPOSITION OF THE UNITED
                              v.               STATES TO DEFENDANT’S MOTION
13                                             FOR EARLY TERMINATION OF
      ARA KESHISHYAN,                          SUPERVISED RELEASE
14
15                            Defendant.
16
           The UNITED STATES, by and through its counsel, Robert S. Brewer, Jr., United
17
18 States Attorney, and Mark W. Pletcher, Assistant United States Attorney, hereby files its
19 Opposition to Defendant’s Motion for Early Termination of Supervised Release.
20
                               PROCEDURAL HISTORY
21
        On June 10, 2014, pursuant to a plea agreement with the United States, Doc. 471,
22
23 defendant pleaded guilty to Count I of the Indictment, charging him with conspiracy to
24
     defraud Citigroup, Inc. of more than one million dollars. Doc. 1. Following the creation of
25
     a Presentence Report, Doc. 483, this Court sentenced the defendant on September 12, 2014
26
27 as the leader/organizer of the conspiracy to a period of incarceration of 57 months, followed
28
     by three years supervised release. Doc. 523.      Defendant was further ordered to pay
      Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2441 Page 2 of 6



     restitution to Citigroup, Inc. in the amount of $1,049,585.00. Id.
 1
 2         Pursuant to his plea agreement, defendant waived appeal of his conviction and
 3
     sentence. Doc. 471, ¶XI. In his plea agreement, defendant further agreed not to seek
 4
     termination of his supervised release until he had fully repaid his restitution obligation to

 6 Citigroup and served at least two-thirds of the imposed term. Id. at ¶X.H.
 7
           After serving approximately 37 months of his 57-month sentence, on January 5, 2018,
 8
 9 defendant was released from custody and began his term of supervised release. To date, to
10 his credit, he has incurred no supervised release violations, and he has made the minimum
11
     monthly payments of $1000 toward restitution. As of the date of the filing of this Response,
12
13 restitution remains owing in the amount of over one million dollars.
14                                         ARGUMENT
15
           In breach of the promises defendant made in his plea agreement, he now moves this
16
17 Court for early termination of his supervised release. The Court should deny this Motion
18 and enforce the unambiguous terms of the Plea Agreement between the parties.
19
         In this case, defendant has and continues to receive the benefit of his plea
20
21 agreement bargain, including the dismissal of certain charges, the certainty of a
22 recommended Guideline calculation, a motion for a third point departure for acceptance of
23
   responsibility, and a low-end of the Guidelines sentencing recommendation.
24
25       The United States is, likewise, entitled to equal consideration from the defendant,
26 including his meeting the obligations set forth in Paragraph X.H. Indeed, the plea
27
   agreement specifically conditioned the motion for a third point departure for acceptance of
28
      Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2442 Page 3 of 6



     responsibility and the negotiated Guideline calculation on the defendant not “materially
 1
 2 breach[ing] th[e] plea agreement in any way. Doc. 471, ¶ X.B.4.
 3
           “Plea agreements are contractual in nature and are measured by contract law
 4
     standards.” United States v. De la Fuenta, 8 F.3d 1333, (9th Cir. 1993) (quoting United

 6 States v. Keller, 902 F.2d 1391, 1393 (9th Cir.1990)). In construing an agreement, the
 7
     Court must determine what the defendant reasonably understood to be the terms of the
 8
 9 agreement when he pleaded guilty. United States v. Anderson, 990 F.2d 1163 (9th
10 Cir.1993); United States v. Packwood, 848 F.2d 1009, 1011 (9th Cir.1988). In the event
11
     of breach or anticipatory breach, the Court may enforce the terms of the plea agreement by
12
13 requiring specific performance. Santobello v. New York, 404 U.S. 257, 262 (1971);
14 United Stets v. Goroza, 941 F.2d 905 (9th Cir. 1991). While being on supervised release
15
     undoubtedly places obligations on the defendant, he has described no compelling reason
16
17 to allow him to void his plea agreement (after receiving the benefits therefrom) and
18 withhold from the United States the valuable consideration for which it contracted. Under
19
   these circumstances, the Court should enforce the unambiguous terms of the plea
20
21 agreement, as knowingly and voluntarily agreed to by the defendant.
22
23
24
25
26
27
28
      Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2443 Page 4 of 6



                                        CONCLUSION
1
2          For the reasons set forth above, this Court should summarily deny defendant’s
3
     Motion for Early Termination of Supervised Release.
4


6                                                      ROBERT S. BREWER, JR.
7                                                      United States Attorney

8                                                      /s/ Mark W. Pletcher
9                                                      MARK W. PLETCHER
                                                       Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2444 Page 5 of 6
      Case 3:12-cr-04352-JLS Document 576 Filed 10/25/19 PageID.2445 Page 6 of 6




 1
 2
                             UNITED STATES DISTRICT COURT
 3
                          SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                           )    Case No. 12-CR-4352-JLS
 6                                                       )
                                                         )    CERTIFICATE OF SERVICE
 7         v.                                            )
                                                         )
 8                                                       )
     ARA KESHISHYAN,                                     )
 9                                                       )
                                     Defendant.          )
10                                                       )
                                                         )
11
12        I, the undersigned, declare under penalty of perjury that I have served the foregoing
13 document on the above-captioned party(ies) by:

          ☒ electronically filing it with the U.S. District Court for the Southern District of
14
15          California using its ECF System, which electronically notifies the party(ies).
16        ☐ causing the foregoing to be mailed by first class mail to the parties identified with
17          the District Court Clerk on the ECF System.
18        ☒ causing the foregoing to be mailed by first class mail to the following non-ECF
19          participant at the last known address, at which place there is delivery service of mail
            from the United States Postal Service:
20
                                                  Ara Keshishyan
21
22                                                10164 Samoa Avenue, #13
23                                                Tujunga, CA 91042
          Executed on October 25, 2019
24
25                                                      ROBERT S. BREWER, JR.
                                                        United States Attorney
26
27                                                     /s/ Mark W. Pletcher
28                                                     MARK W. PLETCHER
                                                       Assistant U.S. Attorney
